DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph [0042], line 7: "anonymous" should be "anomalous".  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A computer implemented method for volatile organic compound classification, the method comprising: 
receiving, by one or more computer processors, test data associated with detecting volatile organic compounds (VOCs); 
analyzing, by the one or more computer processors, the test data according to a set of data features associated with known VOCs; 
determining, by the one or more computer processors, a match between each feature of the test data and a corresponding feature of the set of data features, yielding a set of matches; 
defining, by the one or more computer processors, a first degree of anomaly for the test data according to the set of matches; and 
classifying, by the one or more computer processors, the test data according to the first degree of anomaly.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
Applicant states in paragraph 12 of the specification that “[t]hese solutions are not abstract and cannot be performed as a set of mental acts by a human due to the processing capabilities needed to facilitate volatile organic compound classification, for example”. However, as written, there are no claim elements or limitations that would prevent the general concept from being practically performed in the human mind or with pen and paper. Computer implementation is not integration into practical application or significantly more than abstract idea.
For example, under broadest reasonable interpretation (BRI), steps of “analyzing the test data according to a set of data features associated with known VOCs (comparing voltages of test data with control data); 
determining a match between each feature of the test data and a corresponding feature of the set of data features, yielding a set of matches (identifying where the voltages of the two data sets agree and differ); 
defining a first degree of anomaly for the test data according to the set of matches (determining a condition/threshold to compare difference between the test and control data); and 
classifying the test data according to the first degree of anomaly (sorting test data according to how different it is from the control data).” are treated as belonging to mental process grouping.
Similar limitations comprise the abstract ideas of Claims 8 and 15. 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
Claim 1: “A computer implemented method for volatile organic compound classification”, and “one or more computer processors”
Claim 8: “A computer program product for volatile organic compounds classification, the computer program product comprising one or more computer readable storage devices and collectively stored program instructions on the one or more computer readable storage devices”
Claim 15: ”A computer-implemented method for volatile organic compounds classification according to an array of sensors whose voltage output is a function of volatile organic compounds (VOCs) present in a given test sample that is in contact with the array” and “one or more computer processors”
The additional elements in the preambles of “A computer implemented method for volatile organic compound classification” or “A computer program product for volatile organic compounds classification” are not qualified for meaningful limitations because they only generally link the use of the judicial exception to a particular technological environment or field of use. “[A]n array of sensors whose voltage output is a function of volatile organic compounds (VOCs) present in a given test sample that is in contact with the array” represents a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. “One or more computer processors” (generic processor) are generally recited and are not qualified as particular machines.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-7, 9-14, and 16-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US 20180180590 A1), hereinafter "Hall", in view of Trenholm et al. (US 20190317079 A1), hereinafter "Trenholm".

Regarding Claim 1, Hall teaches a method for volatile organic compound classification, the method comprising: 
receiving test data associated with detecting volatile organic compounds (VOCs) (Hall [0052] carbotrap tubes containing exhaled breath were thermally desorbed to elute trapped VOCs and then processed via two-dimensional gas chromatography-mass spectrometry (GC-MS). For each detectable peak, the retention time in each dimension, mass/charge ratio and abundance were calculated and recorded.; also see [0060] Analysis of VOC content in alveolar breath samples identified candidate biomarkers of oxygen exposure. Each breath exhalate sample produced an average of 700 VOCs with varying abundance.); 
analyzing the test data according to a set of data features associated with known VOCs (Hall [0052] The retention time data and mass/charge ratios provided tentative identification for each compound using the National Institute of Standards and Technology (NIST) compound library.; also see [0060] The abundance and prevalence of each VOC peak was aligned across the nine samples from each animal to evaluate changes from baseline.); 
determining a match between each feature of the test data and a corresponding feature of the set of data features, yielding a set of matches (Hall [0052] Prospective biomarkers of oxygen exposure were identified by comparing baseline samples with post-exposure samples in the oxygen-exposed swine, and comparing the post-exposure samples between air and oxygen samples.; also see [0060] All changes were plotted on an ROC AUC graph with baseline versus exposure samples from oxygen-exposed animals on the x-axis and oxygen-exposed versus room air (control) animals on the y-axis (FIG. 3). VOCs that shifted due to oxygen exposure compared to baseline resulted in a larger x-axis value. VOCs that shifted specific to oxygen exposure compared to room air exposure resulted in a larger y-axis value.); 
defining a first degree of anomaly for the test data according to the set of matches (Hall [0052] This comparison yielded 18 samples with a receiver operating characteristic area under the curve (ROC AUC) score greater than a predetermined cutoff of 0.6.; also see [0060] a preset cut-off value of 0.625 on the x-axis and 0.60 on the y-axis); and 
classifying the test data according to the first degree of anomaly (Hall [0052] From these 18 samples, weighted digital analysis (WDA) was used to narrow down a subset of 6 VOCs, which were predictive of pulmonary injury; also see [0060] Using a preset cut-off value of 0.625 on the x-axis and 0.60 on the y-axis, 18 VOCs were identified as candidate biomarkers for detecting oxygen exposure. [0061] Weighted digital analysis (WDA) led to the development of a predictive breath test for oxygen injury based on 6 VOC compounds.).
Although Hall is inherently computer implemented based on its analyzing and processing data, Hall is not relied upon to teach a computer implemented method and one or more computer processors.
Trenholm teaches a computer implemented method (Trenholm [Abstract] A system and method for identifying an analyte based on the presence of at least one volatile organic compound (“VOC”) in the analyte. See Fig. 1 for system) and one or more computer processors (Trenholm [0047] The machine vision system comprises an image acquisition device 106 for acquiring images of the sensor array 102, and a computing module 108 for receiving the images from the image acquisition device 106 and processing the images and related data according to image processing and machine learning techniques. In some cases, computing module 108 may process and analyze the image data according to a classification technique. Also see Fig. 1).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Hall to explicitly teach a computer implemented method and one or more computer processors, because “the computing module 108 is configured to detect the presence of one or more VOCs in the analyte and may, in some cases, use this determination to identify the analyte based on the detected VOCs” (Trenholm [0047]).

Regarding Claim 8, Hall teaches, a system to: 
to receive test data associated with detecting volatile organic compounds (VOCs) (Hall [0052] carbotrap tubes containing exhaled breath were thermally desorbed to elute trapped VOCs and then processed via two-dimensional gas chromatography-mass spectrometry (GC-MS). For each detectable peak, the retention time in each dimension, mass/charge ratio and abundance were calculated and recorded.; also see [0060] Analysis of VOC content in alveolar breath samples identified candidate biomarkers of oxygen exposure. Each breath exhalate sample produced an average of 700 VOCs with varying abundance.); 
to analyze the test data according to a set of data features associated with known VOCs (Hall [0052] The retention time data and mass/charge ratios provided tentative identification for each compound using the National Institute of Standards and Technology (NIST) compound library.; also see [0060] The abundance and prevalence of each VOC peak was aligned across the nine samples from each animal to evaluate changes from baseline.); 
to determine a match between each feature of the test data and a corresponding feature of the set of data features, yielding a set of matches (Hall [0052] Prospective biomarkers of oxygen exposure were identified by comparing baseline samples with post-exposure samples in the oxygen-exposed swine, and comparing the post-exposure samples between air and oxygen samples.; also see [0060] All changes were plotted on an ROC AUC graph with baseline versus exposure samples from oxygen-exposed animals on the x-axis and oxygen-exposed versus room air (control) animals on the y-axis (FIG. 3). VOCs that shifted due to oxygen exposure compared to baseline resulted in a larger x-axis value. VOCs that shifted specific to oxygen exposure compared to room air exposure resulted in a larger y-axis value.); 
to define a first degree of anomaly for the test data according to the set of matches (Hall [0052] This comparison yielded 18 samples with a receiver operating characteristic area under the curve (ROC AUC) score greater than a predetermined cutoff of 0.6.; also see [0060] a preset cut-off value of 0.625 on the x-axis and 0.60 on the y-axis); and 
to classify the test data according to the first degree of anomaly (Hall [0052] From these 18 samples, weighted digital analysis (WDA) was used to narrow down a subset of 6 VOCs, which were predictive of pulmonary injury; also see [0060] Using a preset cut-off value of 0.625 on the x-axis and 0.60 on the y-axis, 18 VOCs were identified as candidate biomarkers for detecting oxygen exposure. [0061] Weighted digital analysis (WDA) led to the development of a predictive breath test for oxygen injury based on 6 VOC compounds.).
Although Hall is inherently computer implemented based on its analyzing and processing data, Hall is not relied upon to teach a computer program product for volatile organic compounds classification, the computer program product comprising one or more computer readable storage devices and collectively stored program instructions on the one or more computer readable storage devices.
Trenholm teaches a computer program product for volatile organic compounds classification, the computer program product comprising one or more computer readable storage devices and collectively stored program instructions on the one or more computer readable storage devices (Trenholm [0043] Any module, unit, component, server, computer, terminal, engine or device exemplified herein that executes instructions may include or otherwise have access to computer readable media such as storage media, computer storage media, or data storage devices (removable and/or non-removable) such as, for example, magnetic disks, optical disks, or tape. Computer storage media may include volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other data.).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Hall to explicitly teach a computer program product for volatile organic compounds classification, the computer program product comprising one or more computer readable storage devices and collectively stored program instructions on the one or more computer readable storage devices, because “the computing module 108 is configured to detect the presence of one or more VOCs in the analyte and may, in some cases, use this determination to identify the analyte based on the detected VOCs” (Trenholm [0047]).

Regarding Claim 15, Hall teaches a method for volatile organic compounds classification according to volatile organic compounds (VOCs) present in a given test sample, the method comprising: 
receiving a voltage output from the array, the voltage output associated with a test sample (Hall [0052] carbotrap tubes containing exhaled breath were thermally desorbed to elute trapped VOCs and then processed via two-dimensional gas chromatography-mass spectrometry (GC-MS). For each detectable peak, the retention time in each dimension, mass/charge ratio and abundance were calculated and recorded.; also see [0060] Analysis of VOC content in alveolar breath samples identified candidate biomarkers of oxygen exposure. Each breath exhalate sample produced an average of 700 VOCs with varying abundance.); 
analyzing, by one or more computer processors, a voltage output to match the voltage output against previously recorded waveforms having respective features that correspond to various organic compounds (Hall [0052] The retention time data and mass/charge ratios provided tentative identification for each compound using the National Institute of Standards and Technology (NIST) compound library.; also see [0060] The abundance and prevalence of each VOC peak was aligned across the nine samples from each animal to evaluate changes from baseline.); and 
for each feature associated with each VOC of a database of known VOCs, determining whether the test sample voltage output matches the feature according to a first threshold for the feature (Hall [0052] Prospective biomarkers of oxygen exposure were identified by comparing baseline samples with post-exposure samples in the oxygen-exposed swine, and comparing the post-exposure samples between air and oxygen samples.; also see [0060] All changes were plotted on an ROC AUC graph with baseline versus exposure samples from oxygen-exposed animals on the x-axis and oxygen-exposed versus room air (control) animals on the y-axis (FIG. 3). VOCs that shifted due to oxygen exposure compared to baseline resulted in a larger x-axis value. VOCs that shifted specific to oxygen exposure compared to room air exposure resulted in a larger y-axis value.).
Although Hall is inherently computer implemented based on its analyzing and processing data, Hall is not relied upon to teach a computer-implemented and an array of sensors.
Trenholm teaches a computer implemented method (Trenholm [Abstract] A system and method for identifying an analyte based on the presence of at least one volatile organic compound (“VOC”) in the analyte. See Fig. 1 for system) and an array of sensors (Trenholm [0047] The machine vision system comprises an image acquisition device 106 for acquiring images of the sensor array 102, and a computing module 108 for receiving the images from the image acquisition device 106 and processing the images and related data according to image processing and machine learning techniques. In some cases, computing module 108 may process and analyze the image data according to a classification technique. Also see Fig. 1 102).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Hall to explicitly teach a computer implemented method and an array of sensors, because “the computing module 108 is configured to detect the presence of one or more VOCs in the analyte and may, in some cases, use this determination to identify the analyte based on the detected VOCs” (Trenholm [0047]).

Regarding Claim 16, Hall further teaches wherein the first threshold is determined according to a distribution of the feature in a set of VOC training samples (Hall [0052] This comparison yielded 18 samples with a receiver operating characteristic area under the curve (ROC AUC) score greater than a predetermined cutoff of 0.6.; also see [0060] a preset cut-off value of 0.625 on the x-axis and 0.60 on the y-axis).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Williams Jr. et al. (US 20150254555 A1) discloses Classifying Data With Deep Learning Neural Records Incrementally Refined Through Expert Input.
Salunke et al. (US 20200351283 A1) discloses Systems And Methods For Multivariate Anomaly Detection In Software Monitoring.
Mann et al. (US 20210333270 A1) discloses Systems For Detection.
Su et al. (US 20220067093 A1) discloses Systems And Methods For Generating Smell Data And A Database Thereof.
Licen et al (Pattern Recognition and Anomaly Detection by Self-Organizing Maps in a Multi Month E-nose Survey at an Industrial Site. Sensors (Basel). 2020 Mar 29;20(7):1887. doi: 10.3390/s20071887. PMID: 32235302; PMCID: PMC7180849) discloses Pattern Recognition and Anomaly Detection by Self-Organizing Maps in a Multi Month E-nose Survey at an Industrial Site.
Fan et al. (US 7424619 B1) discloses a System And Methods For Anomaly Detection And Adaptive Learning.
Sycoff (US 20130282550 A1) discloses Monetizing Financial Brokerage Data.
Weare (US 20030037036 A1) discloses a System And Methods For Providing Adaptive Media Property Classification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/               Examiner, Art Unit 2863                                                                                                                                                                            	07/14/2022

/DANIEL R MILLER/               Primary Examiner, Art Unit 2863